NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHARLIE JAMES JACKSON, JR.,                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D18-4576
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Lee
County; Nicholas R. Thompson, Judge,
and Thomas Reese, Senior Judge.

Howard L. Dimmig, II, Public Defender, and
Clayton R. Kaeiser, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.